
	

115 S1966 IS: Regional Conservation Partnership Program Improvement Act of 2017
U.S. Senate
2017-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1966
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2017
			Ms. Stabenow (for herself and Mrs. Ernst) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Food Security Act of 1985 to modify the regional conservation partnership program, and
			 for other purposes.
	
	
		1.Short title
 This Act may be cited as the Regional Conservation Partnership Program Improvement Act of 2017.
 2.Establishment and purposesSection 1271 of the Food Security Act of 1985 (16 U.S.C. 3871) is amended— (1)in subsection (a)—
 (A)in paragraph (1), by inserting , including grant agreements under section 1271C(d), after partnership agreements; and (B)in paragraph (2), by striking contracts with producers and inserting program contracts with eligible producers; and
 (2)in subsection (b)— (A)in paragraph (1), in the matter preceding subparagraph (A), by striking use covered programs and inserting carry out conservation activities;
 (B)by striking paragraph (2) and inserting the following:  (2)To further the conservation, protection, restoration, and sustainable use of soil, water (including sources of drinking water), wildlife, agricultural land, and related natural resources on eligible land on a regional or watershed scale.
						;
 (C)in paragraph (3)— (i)in the matter preceding subparagraph (A), by inserting eligible before producers; and
 (ii)in subparagraph (B), by striking installation and inserting adoption, installation,; and (D)by adding at the end the following:
					
 (4)To encourage the flexible and streamlined delivery of conservation assistance to eligible producers through partnership agreements.
 (5)To encourage alignment of partnership projects with other Federal, State, and local agencies and programs addressing similar natural resource or environmental concerns in a coordinated manner.
 (6)To engage eligible producers in conservation projects to achieve greater conservation outcomes and benefits for eligible producers than would otherwise be achieved.
 (7)To advance conservation and rural community development goals simultaneously.. 3.DefinitionsSection 1271A of the Food Security Act of 1985 (16 U.S.C. 3871a) is amended—
 (1)in paragraph (1)— (A)in the matter preceding subparagraph (A), by inserting a purpose, activity, or agreement under any of after means; and
 (B)by adding at the end the following:  (E)The conservation reserve program established under subchapter B of chapter 1 of subtitle D.
 (F)The Watershed Protection and Flood Prevention Act (16 U.S.C. 1001 et seq.), other than section 14 of that Act (16 U.S.C. 1012).
						;
 (2)by striking paragraphs (2) and (3) and inserting the following:  (2)Eligible activityThe term eligible activity means—
 (A)an eligible activity under the statutory authority for a covered program; and (B)any other related activity that an eligible partner determines will help achieve conservation benefits, subject to the approval of the Secretary.
 (3)Eligible landThe term eligible land means— (A)eligible land under the statutory authority for a covered program; and
 (B)any other agricultural or nonindustrial private forest land or associated land on which the Secretary determines an eligible activity would help achieve conservation benefits.; 
 (3)in paragraph (4), by adding at the end the following:  (I)An organization described in clause (i), (ii), or (iii) of section 1265A(2)(B).;
 (4)by redesignating paragraphs (5) and (6) as paragraphs (6) and (7), respectively; (5)by inserting after paragraph (4) the following:
				
 (5)Eligible producerThe term eligible producer means a person, legal entity, or Indian tribe that is an owner or operator on eligible land.; and (6)by adding at the end the following:
				
 (8)Program contractThe term program contract means the contract established by the Secretary under section 1271C(b)(1).. 4.Regional conservation partnerships (a)In generalSection 1271B of the Food Security Act of 1985 (16 U.S.C. 3871b) is amended—
 (1)in subsection (a), by inserting eligible before producers; (2)by striking subsection (b) and inserting the following:
					
						(b)Maximum length
 (1)In generalExcept as provided in paragraph (2), the term of a partnership agreement shall not be longer than 5 years.
							(2)Exceptions
 (A)Concurrent program deadlineSubject to approval by the Secretary, the term of a partnership agreement may be longer than 5 years if the longer period is concurrent with a deadline established under a State or Federal program that relates specifically to the project.
 (B)Special circumstancesIn the case of special circumstances outside the control of an eligible partner (as determined by the Secretary) that have created a delay in the implementation of a project of the eligible partner, the eligible partner may request an extension of the term of the partnership agreement.;
 (3)in subsection (c)— (A)in paragraph (1)—
 (i)in subparagraph (A)— (I)by redesignating clauses (iii) and (iv) as clauses (iv) and (v), respectively; and
 (II)by striking clauses (i) and (ii) and inserting the following:  (i)one or more natural resource concerns that the project shall address;
 (ii)the eligible activities on eligible land to be conducted under the project to address the natural resource concerns; and
 (iii)the implementation timeline for carrying out the project, including any interim milestones; ;  (ii)in subparagraph (B), by inserting eligible before producers;
 (iii)in subparagraph (C), by striking a producer each place it appears and inserting an eligible producer; (iv)in subparagraph (D), by inserting or in-kind contributions after additional funds; and
 (v)in subparagraph (E), by striking of the project’s effects; and and inserting the following: “of—  (i)the progress made by the project in addressing each natural resource concern defined in the partnership agreement, including in a quantified form; and
 (ii)as appropriate, other environmental, economic, or social outcomes of the project; and; and (B)in paragraph (2)—
 (i)by striking An eligible and inserting the following:  (A)In generalAn eligible; and
 (ii)by adding at the end the following:  (B)FormA contribution of an eligible partner under this paragraph may be in the form of—
 (i)direct funding; (ii)in-kind support; or
 (iii)a combination of direct funding and in-kind support. (C)TreatmentAny amounts expended during the period beginning on the date on which the Secretary announces the approval of an application under subsection (e) and ending on the day before the effective date of the partnership agreement by an eligible partner for staff salaries or development of the partnership agreement shall be considered to be a part of the contribution of the eligible partner under this paragraph.;
 (4)by redesignating subsection (d) as subsection (e); (5)by inserting after subsection (c) the following:
					
 (d)Duties of SecretaryThe Secretary shall— (1)establish a timeline for carrying out the duties of the Secretary under a partnership agreement, including—
 (A)entering into contracts with eligible producers; (B)providing financial assistance to eligible producers; and
 (C)in the case of a partnership agreement that is a grant agreement under section 1271C(d), providing the grant amounts to the eligible partner;
 (2)establish in each State a program coordinator for the State, who shall be responsible solely for providing assistance to eligible partners and eligible producers under the program;
 (3)establish guidance to assist eligible partners with carrying out the assessment required under subsection (c)(1)(E); and
 (4)provide to each eligible partner that has entered into a partnership agreement— (A)a quarterly report describing the status of each pending and obligated contract under the project of the eligible partner; and
 (B)an annual report describing how the Secretary used amounts reserved by the Secretary for that year for technical assistance under section 1271D(f).; and
 (6)in subsection (e) (as redesignated by paragraph (4))— (A)in paragraph (3)—
 (i)by striking the paragraph designation and heading and all that follows through description of— and inserting the following:
							
 (3)ContentsThe Secretary shall develop a simplified application process that requires each application submitted under this subsection to include a description of—
								;
 (ii)in subparagraph (C), by striking , including the covered programs to be used; and (iii)in subparagraph (D), by inserting or in-kind after financial;
 (B)in paragraph (4)— (i)in subparagraphs (A) and (B), by inserting eligible before producers each place it appears;
 (ii)by redesignating subparagraphs (E) and (F) as subparagraphs (F) and (G), respectively; and (iii)by inserting after subparagraph (D) the following:
							
 (E)develop and implement watershed or habitat plans to address one or more natural resource concerns;; and (C)by adding at the end the following:
						
							(5)Funding renewals
 If an eligible partner demonstrates to the satisfaction of the Secretary that the eligible partner has made progress in addressing one or more natural resource concerns defined in the partnership agreement, not earlier than 1 year before the date of expiration of the partnership agreement, the eligible partner may request from the Secretary a renewal of the partnership agreement, including a renewal of funding, through an expedited approval process—
 (A)to continue to implement the partnership agreement; (B)to expand the scope of the partnership agreement;
 (C)to enroll additional eligible producers; or (D)to carry out other conservation activities relating to the project, including the assessment of the project under subsection (c)(1)(E), as mutually agreed by the Secretary and the eligible partner..
 (b)Conforming amendmentSection 1271E(a) of the Food Security Act of 1985 (16 U.S.C. 3871e(a)) is amended by striking 1271B(d) each place it appears and inserting 1271B(e). 5.Assistance to eligible producers (a)In generalSection 1271C of the Food Security Act of 1985 (16 U.S.C. 3871c) is amended—
 (1)in the section heading, by inserting eligible before producers; (2)by striking subsections (a) and (b) and inserting the following:
					
						(a)In general
 An eligible producer may receive financial or technical assistance to conduct eligible activities on eligible land through a program contract entered into with the Secretary.
						(b)Program contracts
 (1)In generalThe Secretary shall establish a program contract to be entered into with an eligible producer to conduct eligible activities on eligible land, subject to such terms and conditions as the Secretary may establish.
							(2)Application bundles
 (A)In generalAn eligible partner may submit to the Secretary, on behalf of eligible producers, a bundle of applications for assistance under the program through program contracts to address a substantial portion of a natural resource concern defined in the partnership agreement.
 (B)PriorityThe Secretary shall give priority to applications described in subparagraph (A).;  (3)in subsection (c)—
 (A)in paragraph (1), by striking In accordance with statutory requirements of the covered programs involved, the Secretary may make payments to a producer and inserting Subject to section 1271D, the Secretary may make payments to an eligible producer;
 (B)in paragraph (2), by inserting eligible before producers each place it appears; and (C)in paragraph (3), by striking participating and inserting eligible; and
 (4)by adding at the end the following:  (d)Funding arrangements through grant agreements (1)In generalA partnership agreement may be a grant agreement entered into with an eligible partner in accordance with this subsection.
 (2)RequirementsUnder a grant agreement under paragraph (1)— (A)using amounts made available to carry out this subtitle, the Secretary shall provide to the eligible partner a grant;
 (B)the eligible partner shall carry out eligible activities on eligible land (including by contracting with one or more producers, if the eligible partner determines the contracting to be appropriate), on the condition that the eligible activities directly or indirectly benefit agricultural producers (including forestry producers), to address natural resource concerns on a regional or watershed scale; such as—
 (i)infrastructure investments relating to agricultural or nonindustrial private forest production that would benefit multiple producers, such as a multiproducer irrigation water delivery system;
 (ii)projects addressing water quality or quantity concerns in coordination with producers, including the development and implementation of watershed plans;
 (iii)projects that use innovative approaches to leveraging the Federal investment in conservation with private financial mechanisms, in conjunction with agricultural production or forest resource management; such as—
 (I)the provision of performance-based payments to eligible producers; and (II)support for an environmental market;
 (iv)projects that facilitate pilot testing of new conservation practices, technologies, or activities; (v)projects that promote the long-term viability and sustainability of agricultural land through innovative agricultural land protection strategies and mechanisms, including projects that support the transfer of land to beginning farmers and ranchers, veteran farmers and ranchers (as determined by the Secretary), socially disadvantaged farmers and ranchers, and limited resource farmers and ranchers (as determined by the Secretary); and
 (vi)other projects for which the Secretary determines that the goals and objectives of the program would be easier to achieve through the grant agreement; and
 (C)the Secretary may provide technical and administrative assistance, as mutually agreed by the parties.
 (3)Nonapplicability of adjusted gross income limitationThe adjusted gross income limitation described in section 1001D(b)(1) shall not apply to the receipt by an eligible partner of a grant under this subsection.
 (4)LimitationThe Secretary may not use more than 30 percent of funding made available to carry out the program for grant agreements.
 (5)ReportsAn eligible partner that enters into a grant agreement under this subsection shall submit to the Secretary—
 (A)any information that the Secretary requires to prepare the report under section 1271E(b); and (B)an annual report that describes the status of the project carried out by the eligible partner, including a description of—
 (i)the use of the grant funds; (ii)any subcontracts awarded using grant funds;
 (iii)the eligible producers receiving funding using the grant funds; (iv)(I)the progress made by the project in addressing each natural resource concern defined in the grant agreement, including in a quantified form; and
 (II)as appropriate, other environmental, economic, or social outcomes of the project; and (v)any other reporting data the Secretary determines are necessary to ensure compliance with the program rules.
									.
 (b)Conforming amendmentSection 1271E(b)(4) of the Food Security Act of 1985 (16 U.S.C. 3871e(b)(4)) is amended in the matter preceding subparagraph (A) by striking 1271C(b)(2) and inserting 1271C(d).
			6.Funding
 (a)In generalSection 1271D of the Food Security Act of 1985 (16 U.S.C. 3871d) is amended— (1)in subsection (a), by striking for each of fiscal years 2014 through 2018 and inserting for each fiscal year;
 (2)in subsection (c), by striking paragraphs (1) and (2) and inserting the following:  (1)In generalTo ensure that additional resources are available to carry out the program, in addition to the funds made available under subsection (a), for each fiscal year the Secretary shall reserve 20 percent of the funds and acres made available for the following programs:
 (A)The conservation stewardship program established under subchapter B of chapter 2 of subtitle D.
 (B)The environmental quality incentives program established under chapter 4 of subtitle D.
 (C)The agricultural conservation easement program established under subtitle H.
 (2)Duration of availabilityAny funds or acres reserved under paragraph (1) shall remain available for obligation only for the purposes of carrying out the program until expended.
 (3)Distribution of fundsTo the maximum extent practicable, of projects receiving funds or acres reserved under paragraph (1) from a program described in subparagraph (A), (B), or (C) of that paragraph, the percentage of projects that shall have purposes similar to the purposes of the applicable program from which funds or acres were reserved shall be approximately equal to the percentage of funds or acres reserved from the applicable program.; 
 (3)in subsection (d)— (A)in paragraph (1), by striking 25 percent of the funds and acres to projects based on a State competitive process administered by the State Conservationist, with the advice of the State technical committee and inserting the following: 40 percent of the funds and acres to projects based on a State or multistate competitive process administered, as applicable, by the State Conservationist or jointly by the State Conservationists of each State participating in the multistate process, with the advice of the applicable State technical committees;
 (B)by striking paragraph (2); (C)by redesignating paragraph (3) as paragraph (2); and
 (D)in paragraph (2) (as so redesignated), by striking 35 percent and inserting 60 percent; (4)in subsection (e)—
 (A)by striking None of the funds and inserting the following:  (1)In generalExcept as provided in paragraph (2), none of the funds; and
 (B)by adding at the end the following:  (2)Project development and outreachUnder a partnership agreement, the Secretary may advance reasonable amounts of funding for technical assistance to eligible partners to conduct project development and outreach activities in a project area (including activities conducted during the period beginning on the date on which the Secretary announces the approval of an application under section 1271B(e) and ending on the day before the effective date of the partnership agreement), including—
 (A)providing outreach and education to eligible producers for potential participation in the project; (B)developing a watershed or habitat plan;
 (C)establishing baseline metrics to support the development of the assessment required under section 1271B(c)(1)(E); or
 (D)providing technical assistance to eligible producers.; and (5)by adding at the end the following:
					
						(f)Technical assistance
 (1)In generalAt the time of project selection, the Secretary shall identify and make publically available the amount that the Secretary shall use to provide technical assistance under the terms of the partnership agreement.
 (2)LimitationThe Secretary shall limit costs of the Secretary for technical assistance to costs specific and necessary to carry out the objectives of the partnership agreement.
 (3)Third-party providersThe Secretary shall develop and implement strategies to encourage third-party technical service providers to provide technical assistance to eligible partners pursuant to a partnership agreement..
 (b)Conforming amendmentSection 1271F(a) of the Food Security Act of 1985 (16 U.S.C. 3871f(a)) is amended by striking 1271D(d)(3) and inserting 1271D(d)(2). 7.AdministrationSection 1271E of the Food Security Act of 1985 (16 U.S.C. 3871e) (as amended by section 5(b)) is amended—
 (1)in subsection (b)— (A)in the matter preceding paragraph (1), by striking December 31, 2014 and inserting December 31, 2018;
 (B)in paragraphs (1) and (2), by inserting eligible before producers each place it appears; (C)by redesignating paragraphs (1) through (4) as paragraphs (2) through (5), respectively; and
 (D)by inserting before paragraph (2) (as so redesignated) the following:  (1)a summary of—
 (A)the progress made towards addressing the one or more natural resource concerns defined for the projects; and
 (B)any other related environmental, social, or economic outcomes of the projects; ; and (2)by adding at the end the following:
				
 (c)Compliance with certain requirementsThe Secretary may not provide assistance under the program to an eligible producer unless the eligible producer agrees, during the program year for which the assistance is provided—
 (1)to comply with applicable conservation requirements under subtitle B; and (2)to comply with applicable wetland protection requirements under subtitle C.
						(d)Maintaining benefits
 (1)ConservationFor any conservation practice standard developed or modified by an eligible partner, the Secretary shall ensure that the new or modified conservation practice standard—
 (A)is based on the best available science; (B)is implemented after consultation with the State conservationist (or a designee) to assess the anticipated effectiveness of the new or modified conservation practice; and
 (C)produces conservation benefits. (2)Eligible activitiesThe Secretary shall ensure that any eligible activity maintains conservation benefits in accordance with purposes of the covered program.
 (3)Historically underserved producersTo the maximum extent practicable, in carrying out the program, the Secretary shall work with eligible partners to maintain eligible benefits available through the covered programs for historically underserved eligible producers, as determined by the Secretary.
 (e)RegulationsThe Secretary shall issue regulations to carry out the program.. 8.Critical conservation areasSection 1271F of the Food Security Act of 1985 (16 U.S.C. 3871f) is amended—
 (1)in subsection (a), by striking producer and inserting program; (2)in subsection (b)—
 (A)in paragraph (1)(E), by inserting eligible before producers; and (B)in paragraph (2), by striking the paragraph designation and heading and all that follows through an area if and inserting the following:
					
 (2)Review and withdrawalThe Secretary may— (A)review designations of critical conservation areas under this section not more than once every 5 years; and
 (B)withdraw designation of a critical conservation area only if; (3)by redesignating subsection (c) as subsection (d);
 (4)by inserting after subsection (b) the following:  (c)Outreach to eligible partners and eligible producersThe Secretary shall provide outreach and education to eligible partners and eligible producers in critical conservation areas designated under this section to encourage the development of projects that address the highest-priority natural resource concerns in the highest-priority watersheds or regions within those critical conservation areas, as determined by the Secretary.; and
 (5)in subsection (d) (as so redesignated)— (A)in paragraph (1), by striking producer and inserting program; and
 (B)by striking paragraph (3).  